DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-19 are currently pending. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “a second end position apposite”.  The term “apposite” does not appear to be used correctly in the context of the limitation of the claim.  It appears the limitation should read “a second end position opposite”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10749051. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural limitations of instant claims 1-19 can be found in claims 1-20 of U.S. Patent No. 10749051.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11282969. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural limitations of instant claims 1-19 can be found in claims 1-19 of U.S. Patent No. 11282969.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
Claim 1 recites the limitation “the top surface thereof”.  However, there is no prior recitation of a top surface.  Accordingly, there is lack of antecedent basis in the claim.  Appropriate correction and clarification are required. 
Regarding claims 2-3, 5-7, 9 and 12-18
Claims 2-3, 5-7, 9 and 12-18 are rejected at least based on their dependency on claim 1.
Regarding claim 4
The limitation “the first and second stand-off components each…forms a first and second respective electrical contacts of a first polarity type on the bottom of the solar cell” is unclear and therefore renders the claim indefinite.  
Claim 1 requires first and second electrical interconnects of a first polarity type. It is unclear if the electrical contacts formed by the first and second stand-off components corresponds to the electrical interconnects of a first polarity recited in claim 1.  Appropriate correction and clarification are required.
Regarding claim 8
Claim 5 recites the limitation “further comprising a third stand-off component”.  However, there is no prior recitation of a first stand-off component and a second stand-off component in claim 1 from which claim 8 depends.  Accordingly, the limitation lacks antecedent basis.  For purposes of examination on the merits, it is interpreted that claim 8 depends from claim 3.  Appropriate correction and clarification are required. 
Regarding claim 10
Claim 10 recites the limitation “wherein the first bus bar is conductively connected to a first end position of said grid lines and having a first portion extending substantially parallel to and proximate to the third edge of the solar cell; and wherein the first interconnect couples the first bus bar with the top surface of the first stand-off component”.  The limitation is unclear and therefore renders the claim indefinite.  While claim 1, from which claim 10 depends, recites “first interconnect element”, the limitation “first interconnect” lacks antecedent basis.  The limitation should read “first interconnect element” in order to provide proper antecedent basis.  Further, there is no prior recitation of a first stand-off component in claim 1 from which claim 10 depends.  Therefore, said limitation also lacks antecedent basis. Appropriate correction and clarification are required.
Regarding claim 11
The limitation “further comprising a second bus bar conductively connected to a second end position of said grid lines and having a first portion extending substantially parallel to and proximate to the fourth edge of the solar cell; and wherein the second interconnect couples the second bus bar with the top surface of the second stand-off component” is unclear and therefore renders the claim indefinite.  Claim 1 positively recites a second bus bar.  It is not clear what constitutes the “second bus bar” recited in the instant claim.  It appears the second bus bar recited in claims 1 and 11 correspond to the same structure.  The limitation “second interconnect” lacks antecedent basis.  The limitation should read “second interconnect element” in order to provide proper antecedent basis.  Further, there is no prior recitation of a second stand-off component.  Therefore, said limitation also lacks antecedent basis.    Appropriate correction and clarification are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9 and 12-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2018/0076761, Rehder.
Regarding claim 1 
Rehder teaches a solar cell (14) having grid lines (corresponding to thin metal fingers 38) having a first end position and a second end position opposite the first end position and disposed along a top surface thereof (front side) [Figs 3A-3B and 5, paragraphs 0081 and 0084], 
a first conductive bus bar (40) conductively connected to a first end portion of the grid lines (38) [Figs. 3A-3B and 5, paragraphs 0073, 0081-0082 and 0084];
a second conductive bus bar (corresponding to opposing bus bar 40 of the full size solar cell) connected to a second end portion of the grid lines (38) opposite to the first end portion [Figs. 3A-3B and 5, paragraphs 0070, 0073, 0081-0082 and 0084];
a first electrical interconnect (corresponding to one of contacts 32 positioned on each of the four cropped corners on the full size solar cell 14) connected to the first bus bar (40) forming a first electrical contact of a first polarity type to the solar cell (bus bar 40 is connected contacts 32) [Figs. 2, 3A-3B, 5-6 and 8-9, paragraphs 0073, 0082-0084 and 0088-0089]; and
a second electrical interconnect (corresponding to one of contacts 32 positioned on each of the four cropped corners on the full size solar cell 14) connected to second first bus bar (opposing bus bar 40) forming a second electrical contact (on the opposing side of the full size solar cell) of a first polarity type to the solar cell (bus bar 40 is connected contacts 32) [Figs. 2, 3A-3B, 5-6 and 8-9, paragraphs 0073, 0082-0084 and 0088-0089].


    PNG
    media_image1.png
    677
    494
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    421
    254
    media_image2.png
    Greyscale
Regarding claim 2
Rehder teaches the solar cell assembly as set forth above, wherein the solar cell (14) includes a first edge [see annotated Fig. 2 below]; a second edge parallel to and opposite the first edge [see annotated Fig. 2 below]; a third edge orthogonal to the first edge [see annotated Fig. 2 below], and a fourth edge parallel to and opposite the third edge and orthogonal to the first edge [see annotated Fig. 2 below]; wherein a bounding rectangle is defined by the lines along the first edge the second edge, the third edge and the fourth edge [Fig. 2].
[AltContent: textbox (3rd edge)][AltContent: textbox (4th edge)][AltContent: arrow][AltContent: textbox (2nd edge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st edge)]
    PNG
    media_image3.png
    588
    457
    media_image3.png
    Greyscale

Regarding claim 9
Rehder teaches the solar cell assembly as set forth above, further comprising a bypass diode (44) disposed within the bounding rectangle and between the second edge and the second edge (bypass diodes 44 are disposed adjacent to the corners of the solar cell) [Fig. 8 and paragraphs 0088-0089].
Regarding claim 12
	Rehder teaches the solar cell assembly as set forth above, wherein the grid lines (thin metal fingers 38) are arranged parallel to one another and substantially orthogonal to the first and second bus bars (40) [Figs 3A-3B and 5, paragraphs 0081 and 0084].
Regarding claim 13
	Modified Rehder teaches the solar cell assembly as set forth above, wherein there is no bus bar (40) along the first and second edges of the solar cell (14) [Figs. 3A-3B].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 7-8, 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0076761, Rehder, as applied to claims 1, 2, 9 and 12-13 above, in view of US 2009/0288702, Kim et al. 
Regarding claim 3
All the limitations of claim 2, from which claim 3 depends, are set forth above.
Rehder teaches the solar cell (14) further comprising:
(a) a first stand-off component (PRM 30) disposed within the bounding rectangle on one side of the solar cell (14) adjacent to the first edge of the solar cell (14) [Figs. 3A-3B and 4A-4B, paragraphs 0080 and 0106]; and 
(b) a second stand-off component (PRM 30) disposed within the bounding rectangle on an opposite second side of the solar cell (14) adjacent to the second edge of the solar cell (14) [Figs. 3A-3B and 4A-4B, paragraphs 0080 and 0106];
In the alternative with respect to said first and second standoff components Kim is cited below.
Kim teaches a solar cell module (100) comprising a first solar cell (110) wherein second solar cells (120) are positioned in dead areas within the solar cell module (100) which correspond to corner areas of first solar cells (110) adjacent the a first edge and a second edge of the first solar cell (110).
	Said configuration provides a solar cell having low dead areas and high energy efficiency (as smaller second solar cells are positioned in dead areas where sunlight cannot be absorbed due to the absence of a solar cell) [Figs. 7A-7B, paragraphs 0004-0005 and 0042]. 
	Rehder and Kim are analogous inventions in the field of solar cell modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device in Rehder to comprise smaller solar cells in the available dead areas thereby providing a first and second stand-off component as claimed in order to provide a device having low dead areas and high energy efficiency (as smaller second solar cells are positioned in dead areas where sunlight cannot be absorbed due to the absence of a solar cell) [Kim, Figs. 7A-7B, paragraphs 0004-0005 and 0042]. 
Regarding claim 5
	Modified Rehder teaches the solar cell assembly as set forth above, wherein the stand-off components (second smaller solar cells 120) are composed of a highly doped semiconductor material (e.g., silicon) [Kim, paragraphs 0051-0052].
Regarding claim 8
	Modified Rehder teaches the solar cell as set forth above, further comprising: 
a third stand-off component which reads on any of a further PRM 30 or on a smaller second solar cell [Rehder, Figs. 4A-4B, paragraphs 0073, 0080-0082 and 0106; Kim, Figs. 7A-7B, paragraphs 0004-0005 and 0042], said third stan-off component being within the bounding rectangle on said one side of the solar cell (14) [Fig. 4B], and disposed between the first edge and the fourth edge of the solar cell (14) [Rehder, Fig. 5, paragraphs 0073 and 0081-0082; Kim, Figs. 7A-7B, paragraphs 0004-0005 and 0042].
It is noted that the solar cell, 14, may be a full-sized solar cell, wherein the stand-off components are positioned at cropped corners [Rehder, Figs. 3A-3B, paragraphs 0073, 0081-0082].
Regarding claims 7 and 10-11
Modified Rehder teaches the solar cell as set forth above, 
wherein the first conductive bus bar (40) is conductively connected to a first end position of the grid lines (38) and has a first portion extending substantially parallel to and proximate to a third edge of the solar cell (14) [Rehder, Figs. 3A-3B and 5, paragraphs 0073, 0081-0082 and 0084]; 
the second conductive bus bar (opposing bus bar 40) is conductively connected to a second end position of the grid lines (38) and has a first portion extending substantially parallel to and proximate to a fourth edge of the solar cell (14) [Rehder, Figs. 3A-3B and 5, paragraphs 0073, 0081-0082 and 0084];
the first interconnect element (32) couples the first bus bar (40) with the top surface of the first stand-off component (30) [Rehder, Figs. 3A-3B and 5, paragraphs 0073, 0081-0082 and 0084; Kim, Figs. 7A-7B]; and 
the second interconnect element (32) couples the second bus bar (40) with the top surface of the second stand-off component (30) [Rehder, Figs. 3A-3B and 5, paragraphs 0073, 0081-0082 and 0084; Kim, Figs. 7A-7B].
Regarding claim 15
	Modified Rehder teaches the solar cell assembly as set forth above, wherein the stand-off components (connectors 32 and 34) are disposed in opposite corners of the solar cell [see Rehder, Figs. 2, 3A-3B, 5-6 and 8-9].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0076761, Rehder in view of US 2009/0288702, Kim et al. as applied to claims 1-3, 5, 7-11 and 15 above, and further in view of US 2016/0226182, SZETO.
Regarding claim 4
All the limitations of claim 3, from which claim 4 depends, have been set forth above.
Modified Rehder teaches the solar cell as set forth above, wherein the first and second stand-off components (PRM 30 and/or second solar cells 120) each have a polygonal cross-section [Rehder, Figs. 4A-4B; Kim. Figs. 7A-7B].
Modified Rehder does not teach the first and second stand-off components each extending from the top surface of the solar cell to the bottom surface of the solar cell and each forming a first and second respective electrical contacts of a second polarity type on the bottom of the solar cell.
	SZETO teaches first and second stand-off components (connectors 102) each shapes as a triangular prism [Fig. 29A, paragraphs 0168 and 0172], and therefore each extending from a top surface of the solar cell to the bottom surface of the solar cell [paragraph 0172], said components forming first and second electrical contacts (see magnets 104) of a second polarity type on the bottom of the assembly [Fig. 29A, paragraphs 0145 and 0172].
	Modified Rehder and SZETO are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second stand-off components of modified Rehder (see PRM 30 for electrically interconnecting solar cells 14; paragraphs 0080 and 0106] with the first and second components of SZETO because said components effectively maintain alignment and retain connection between two devices, and further allow adjustment over a range of movement without separation of the devices and while maintaining the connection between the devices [SZETO, paragraphs 0102-0104].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0076761, Rehder in view of US 2009/0288702, Kim et al. as applied to claims 1-3, 5, 7-11 and 15 above, and further in view of US 2005/0051204, Oi et al.
Regarding claim 6
	Modified Rehder teaches the solar cell assembly as set forth above, wherein the stand-off components (second smaller solar cells 120) are composed of silicon [Kim, paragraphs 0051-0052].
	Modified Rehder does not teach the second smaller solar cells, corresponding to the first and second stand-off components, comprising gallium arsenide.
	Oi shows that GaAs solar cells are functional equivalent to silicon solar cells [paragraph 0136].  
Modified Rehder and Oi are analogous inventions in the field of solar cells. Because Oi teaches choosing from a finite number of identified, predictable solar cell materials, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Oi teaches that GaAs based semiconductor stand-off components (i.e., solar cells) made of GaAs leads to the anticipated success of having a function of photoelectric power, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Further, because these two semiconductor materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute silicon for GaAs [MPEP 2144.06].
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0076761, Rehder as applied to claims 1, 2, 9 and 12-13 above, and further in view of US 6,563,289, Cross and US 6,248,948, Nakagawa et al.
Regarding claim 16
	All the limitations of claim 9, from which claim 16 depends, have been set forth above.
Rehder teaches a bypass diode (44) disposed adjacent to the eighth edge and having an edge that is collinear with the first edge of the solar cell (14) [Figs. 8-9 and paragraphs 0088-0089]. 
Rehder does not teach the bypass diode being triangular in shape having a first external edge that is collinear with one of the four long edges of the solar cell and a second external edge that is collinear with the edge of one of the cropped corners of the cell.
Cross teaches positioning a bypass diode on one of the cropped corners of a solar cell facilitated the integration of the solar cell into an array where it is mounted closely spaced from adjacent arrangements thereby maximizing the area available for reception of incident radiation and generation of power [Col. 1, lines 59-67 to Col. 2, lines 1-21 and Col. 3, lines 5-10], wherein the bypass diode being triangular in shape having a first external edge that is collinear with one of the four long edges of the solar cell and a second external edge that is collinear with the edge of one of the cropped corners of the cell [Fig. 1, Col. 2, lines 9-21].
	Rehder and Cross are analogous inventions in the field of solar cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bypass diode of Rehder to be triangular in shape and positioned on one of the cropped corners of the solar cell, as in Cross, in order to facilitate integration of the solar cell into an array where it is mounted closely spaced from adjacent arrangements thereby maximizing the area available for reception of incident radiation and generation of power (due to the compact arrangement/closed spaced solar cells) [Col. 1, lines 59-67 to Col. 2, lines 1-21 and Col. 3, lines 5-10].
Modified Rehder does not teach the bypass diode being electrically connected in parallel with the solar cell.
	Nakagawa teaches that connecting a bypass in parallel to a solar cell effectively avoids damage to a solar cell unit caused do to heat generation or a strong reverse bias voltage in a case a solar cell unit is in shade and receives no light [Col. 1, lines 43-56].
Modified Rehder and Nakagawa are analogous inventions in the field of solar cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the bypass diode of modified Rehder to be connected in parallel to the solar cell, as set forth in Nakagawa, because it is well known that the connection between a bypass diode and a solar cell, so that damage to a solar cell unit in a case a solar cell unit is in shade and receives no light is avoided, is a parallel connection [Nakagawa, Col. 1, lines 43-56].
	With regards to the first edge being collinear with the seventh edge of the solar cell and the third edge being parallel to and spaced apart from the eighth edge of the solar cell, Modified Rehder teaches that solar cells can take multiple polygonal shapes and sizes including, without limitation, octagon, square, rectangle, diamond and circle [Zhang. paragraphs 0019].  Therefore, it appears that the number of edges of the cell, as well as the length of each respective edge, is merely a matter of design choice.
It would have been an obvious matter of design choice to modify the shape and size of the solar cell in Rehder to have twelve edges as claimed since applicant has not disclosed that such configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the octagonal cell disclosed in Rehder [MPEP 2144.04].
Claim 18 is is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0076761, Rehder in view of US 2009/0288702, Kim et al. as applied to claims 1-3, 5, 7-11 and 15 above, and further in view of US 2013/0224906, Biro et al.
All the limitations of claim 5, from which claim 18 depends, have been set forth above.
Modified Rehder does not teach the first set of grid lines being electrically separate from the second set of grid lines.
	Biro teaches a solar cell wherein the metallic structures applied to a surface therein may have a grid like or double comb-shape [paragraph 0003].
	It is noted that a double comb-shape would result in the first and second set of gridlines being electrically separated (see e.g., Fig. 5 of Kim wherein such known comb-shape configuration is exemplified).
	Modified Rehder and Biro are analogous inventions in the field of solar cells.  
Because Biro teaches choosing from a finite number of identified, predictable grid line configurations, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Biro teaches that com-shape metallic structures leads to the anticipated success [see paragraph 0003 of Biro], said configuration is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0076761, Rehder in view of US 2009/0288702, Kim et al., US 2005/0051204, Oi and of US 2016/0226182, SZETO.
Regarding claim 19
Rehder teaches a back-contact solar cell assembly (10a) [Figs. 3a-3b, paragraphs 0073 and 0154] comprising:
(a) a semiconductor solar cell (14) [Figs. 3A-3B, 5-6, and 8-9, paragraphs 0073-0074] including: 
a top or light receiving surface (corresponding to the front side, wherein the solar cell 14 can be a full-sized solar cell) [Figs. 5 and 8, paragraphs 0073 and 0081]; 
a plurality of grid lines (corresponding to thin metal fingers 38) over the top surface (front side) of the solar cell (14) [Figs 3A-3B and 5, paragraphs 0081 and 0084];
a bottom or back surface, opposite to the top surface, including an electrical contact (46) of a first polarity type (the back side of the solar cell 14, which may be a full size solar cell, comprises back side contacts 34 and 46) [Figs. 2, 3A-3B, 5-6 and 8-9, paragraphs 0073, 0081-0082 and 0088-0089];
a first bus bar (40) disposed on the top surface of the solar cell (14) and conductively connected to a first set of said grid lines (38) and having a first portion extending substantially parallel to and proximate to a second edge of the solar cell (14) [Rehder, Figs. 3A-3B and 5, paragraphs 0073, 0081-0082 and 0084]; and
(b) a first discrete conductive stand-off component (PRM 30) spaced apart from the solar cell (14) and proximate to the first bus bar (40) and electrically coupled thereto [Figs. 3A-3B, 4A-4B and 5, paragraphs 0073, 0080-0082, 0084 and 0106].  
Rehder does not teach the first discrete conductive stand-off component being composed of a semiconductor material.
Kim teaches a solar cell module (100) comprising a first solar cell (110) wherein second solar cells (120) are positioned in dead areas within the solar cell module (100) which correspond to corner areas of first solar cells (110), said configuration reading on the claimed “first stand-off component disposed adjacent to the sixth edge” and “a second stand-off component disposed adjacent to the eight edge”.
	Said configuration provides a solar cell having low dead areas and high energy efficiency (as smaller second solar cells are positioned in dead areas where sunlight cannot be absorbed due to the absence of a solar cell) [Figs. 7A-7B, paragraphs 0004-0005 and 0042]. 
	Rehder and Kim are analogous inventions in the field of solar cell modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first discrete conductive stand-off component of Rehder to comprise a semiconductor material i.e., smaller solar cells, in order to provide a device having low dead areas and high energy efficiency (as smaller second solar cells are positioned in dead areas where sunlight cannot be absorbed due to the absence of a solar cell) [Kim, Figs. 7A-7B, paragraphs 0004-0005 and 0042]. 
	Modified Rehder does not teach the solar cell being a multijunction semiconductor solar cell.
	Oi shows that examples of solar cell elements include single junction solar cells and tandem/multijunction solar cells [paragraph 0136].
Modified Rehder and Oi are analogous inventions in the field of solar cells. Because Oi teaches choosing from a finite number of identified, predictable solar cell configurations, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Oi teaches that multi-junction solar cells to the anticipated success of having a function of photoelectric power, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Modified Rehder does not teach the first and second stand-off components each extending from the top surface of the solar cell to the bottom surface of the solar cell and each forming a first and second respective electrical contacts of a second polarity type on the bottom of the assembly.
	SZETO teaches first and second stand-off components (connectors 102) each shapes as a triangular prism [Fig. 29A, paragraphs 0168 and 0172], and therefore each extending from a top surface of the solar cell to the bottom surface of the solar cell [paragraph 0172], said components forming first and second electrical contacts (see magnets 104) of a second polarity type on the bottom of the assembly [Fig. 29A, paragraphs 0145 and 0172].
	Modified Rehder and SZETO are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second stand-off components of modified Rehder (see PRM 30 for electrically interconnecting solar cells 14; paragraphs 0080 and 0106] with the first and second components of SZETO because said components effectively maintain alignment and retain connection between two devices, and further allow adjustment over a range of movement without separation of the devices and while maintaining the connection between the devices [SZETO, paragraphs 0102-0104].

Allowable Subject Matter
Claims 14 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 14
The prior art of record, whether alone or in combination fail to teach or fairly suggest “each stand-off component is a discrete semiconductor element shaped as a triangular prism having a side length from 2 to 25 mm and a height from 120 to 150 microns” in the context of other limitations in the claims.
Regarding claim 15
Claim 17 depends on claim 14 and therefore incorporates the allowable features set for above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0218665, Crist teaches a solar cell assembly comprising discrete stand-off components (130 and 140) [Figs. 4B-4C and paragraphs 0045-0047].
US 2009/0038671, Yamaguchi teaches a solar cell assembly comprising discrete stand-off components (21) [Fig. 5 and paragraph 0035].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721